Title: From Thomas Jefferson to Robert Morris, with Draft of a Circular Letter to the States, 30 March 1784
From: Jefferson, Thomas
To: Morris, Robert




Sir
Annapolis Mar. 30. 1784.

Your very interesting Letter of the 17th Inst. with the Accounts Inclosed having been Committed to a grand Committee Consisting of a Member from each State on the floor of Congress, they have lost No time in deliberating on the Steps proper to be immediately taken by Congress for securing the Public Credit and preventing the fatal Effects that must necessarily arise from a protest for Nonpayment and return of your Bills from Holland especially should the United States be found without funds for the Immediate repayment of the Amount of such Bills and the Charges accruing.
The Committee being of opinion that the subject is of too great Moment to admit of delay Conceive it is their duty to suppose for the present that the Bills are actually protested for Nonpayment and may shortly be returned and on that presumption to see what means Can be made Use in this Country for satisfying the Holders on the arrival of the protests.
The first Sources that present themselves as likely to afford immediate Relief are the public Banks. That at Philadelphia having (As is understood here) very greatly increased its Subscriptions and others opening at Baltimore New York and Boston on very Considerable Capitals, The Committee Wish to know Your Opinion on the probability of obtaining a Loan from them or any of them.
The Grand Committee relying on your wisdom and zeal for the public good Wish as soon as possible to be furnished with Your thoughts at large On the Expediency of Attempting from the American Bank a loan of such sum as may be Necessary in Case of the Actual protest for Nonpayment of your Bills on Holland, On the premium to be offered for Obtaining such loan, And on the form and mode of issuing public Securities for the same.
To give you as Clear an Idea of the Views of the Committee as possible for your assistance in forming the plan, it may be proper to inform you that the grand Committee think for the present that the Securities should be in Notes payable at proper periods and bearing an Interest of Six pr. Ct. It may also be Necessary to give  a premium to Induce the Loan, on the Quantum and Manner of Which we ask your advice. The Committee are of opinion that these Notes shall be paid out of the first Money Coming into the Treasury (unless a longer Credit can be gained.) In the Mean time they have it in Idea to advise Congress to press upon the States the Necessity of immediately taking the most Effectual Measures for supporting the Public Credit and averting threatened Evils that wou’d arise from a declared Bankruptcy. A copy of the letter written by the President to the several Executives is herewith transmitted you.
I am Sir Your Most obedt Humbl Sert.

[Th: Jefferson]Chairman of the Grand Committee



Enclosure(Circular)

Sir

The Subject of this address claims the attention of your Excellency on the principle of the most urgent necessity.
The state of our finances is such as to require the united efforts of Congress and of the several states for obtaining immediately a supply of money to prevent the loss of public credit.
When the army were furloughed they had the promise of three months’ pay and as there was not money in the treasury, the Superintendant of finance was under the necessity of issuing his notes to discharge this and other demands. The notes becoming due, part of them were redeemed with money supplied by the several states; but this being inadequate, the financier drew bills on Holland for the deficiency. A considerable proportion of these drafts have been paid by loans obtained there on the credit of the United States: But the letters from our bankers to the Superintendent of finance inform that they had been under the necessity for the want of funds to suffer so many of his bills to be protested for non-acceptance as with the damages on protest in case of non-payment will amount to the sum of 636,000 dollars.
We expect the return of these bills under a protest for non-payment, and should there not be money in the treasury of the United States to discharge them, your excellency may easily conceive the deplorable consequences.
Under such circumstances Congress think it their duty to communicate the matter confidentially to the Supreme executive of each State and to request in the most pressing terms their influence and exertion to furnish with all possible dispatch on requisitions unsatisfied their respective quotas of the sum mentioned according to the apportionment herewith transmitted.
I shall only add, Sir, that Congress rely on your wisdom for accomplishing their views with as much dispatch as possible, and that the estimates and requisitions for the year will be soon transmitted to your excellency.
I am, &c.
(to be signed by the President)

The apportionment of the 636,000. dollars is as follows:


Newhampshire
22,348
Delaware
9,516



Massachusetts
95,157
Maryland
60,003



Rhode Island
13,703
Virginia
108,750



Connecticut
56,007
North Carolina
46,218



New York
54,375
South Carolina
40,782



New Jersey
35,344
Georgia
6,797



Pennsylvania
87,000

———
636,000



